DETAILED ACTION
This office action is in response to the application filed on 12/23/2019.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 4/21/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on December 23, 2019 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 5-8 and 15-18 are objected to because of the following informalities: 
Claim 5:
In lines 1-2, “wherein obtaining one or more…for one or more functions…” is read as -- wherein obtaining the one or more…for the one or more functions…--

Claim 6:
In lines 1-2, “wherein obtaining one or more…for one or more functions…” is read as -- wherein obtaining the one or more…for the one or more functions…--

Claim 7:
In lines 1-2, “wherein obtaining one or more…for one or more functions…” is read as -- wherein obtaining the one or more…for the one or more functions…--

Claim 8:
“wherein identifying one or more real-time violations” in line 1, should be read as -- wherein identifying the one or more real-time violations --.

Claim 15:
In lines 1-2, “wherein obtaining one or more…for one or more functions…” is read as -- wherein obtaining the one or more…for the one or more functions…--

Claim 16:
In lines 1-2, “wherein obtaining one or more…for one or more functions…” is read as -- wherein obtaining the one or more…for the one or more functions…--

Claim 17:
In lines 1-2, “wherein obtaining one or more…for one or more functions…” is read as -- wherein obtaining the one or more…for the one or more functions…--

Claim 18:
“wherein identifying one or more real-time violations” in line 1, should be read as -- wherein identifying the one or more real-time violations --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5:
Claim 5 recites the limitation "the names" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purpose of compact prosecution, Examiner treats “the names” as – names --.

Claim 6:
Dependent claim 6 also recites “the names” in line 3. Therefore, it is also rejected for the same reason as addressed above.

Claim 7:
Claim 7 recites the limitation "the names" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purpose of compact prosecution, Examiner treats “the names” as – names --.

Claim 15:
Claim 15 recites the limitation "the names" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purpose of compact prosecution, Examiner treats “the names” as – names --.

Claim 16:
Dependent claim 16 also recites “the names” in line 3. Therefore, it is also rejected for the same reason as addressed above.

Claim 17:
Claim 17 recites the limitation "the names" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purpose of compact prosecution, Examiner treats “the names” as – names --.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Lin et al., US2009/0328002A1) in view of Guenther (Guenther et al., US2020/0183818A1).
With respect to claims 1, 11 and 20, Lin discloses:
A system with one or more computers (i.e., Fig.10, processor-1002, memory- 1004) and/or one or more non-transitory computer storage media/devices (i.e., Fig.10, memory – 1004, removeable storage – 1006, non-removable storage -1008) storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations/method by the one or more computers (i.e., Fig.10, operating system- 1010, software hang analysis & detection application -100), the method comprising: 
[receiving a request to] perform real-time code analysis on source code, [wherein the request identifies one or more target source code elements] (i.e., Fig.11, step 1102-1106 – “Receive Responsive Patterns”, “Receive Blocking Patterns”, “Receive Source Code file”; Also see paragraph [0057], “process 1100 for analyzing and detecting soft hang program error”. Notes: analysis/detection soft hang program errors;  
identifying a plurality of real-time annotation values occurring in the source code for the target source code elements (i.e., paragraph [0057], “a collection of blocks in a logical flow graph, which represent a sequence of operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks may represent computer-executable instructions”; Also see “Responsive Patterns” and “Blocking patterns” – real-time annotation values);  
generating a call graph for the one or more target source code elements, wherein the call graph (i.e., call graph – see Fig.5-6) having nodes and edges, wherein each node (i.e., nodes: a-g -see Fig.5 and 602-607 – see Fig.6) represents a respective target source code element or a function called directly or transitively by each target source code element, and wherein each edge (i.e., i1-9 – see Fig.5) between a first node and a second node represents that a first function represented by the first node calls a second function represented by the second node (i.e., Fig.11, step 1108 – Generate Call Graph from the Source code; Also see Fig.5-6 – generated call graph with node/edge – function calls, see 502-504 and 602-608);  
traversing the call graph to identify one or more real-time violations, wherein each real-time violation is an instance in the source code that violates one or more real-time safe criteria (i.e., “Identify responsive function invocations in the call graph”, “Identify child of responsive function invocations in the call graph” and “Does identified responsive function invocation OR child match blocking pattern? – see Fig.11, steps 1110-1114); and 
providing, in response to the request, an output that identifies one or more of the real-time violations (i.e., “output that soft hang program error exists”) occurring in the source code (i.e., Fig.11, steps 1114-1118, “Does identified responsive function invocation OR child match blocking pattern? -Yes -> “Output that soft hang program error exists”, No->Output that No software hang program error exists”). 
 	Lin discloses performing static analysis at real-time (i.e., Fig.4:110 “Static Analysis Module”) by receiving source code file for analysis (i.e., Fig.11, step 1106 – Receive Source code file), but does not explicitly disclose receiving a request to perform the real-time code analysis on source code, wherein the request identifies one or more target source code elements.
	However, Guenther discloses receiving a request to perform the real-time code analysis on source code, wherein the request identifies one or more target source code elements (i.e., Fig.12, step 1304-1320, “Receive a code analysis request”, “Retrieve code specified in the request”, “Retrieve at least one test specified in the request” … and “determine one or more code principle violations”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guenther’s code analysis request into Lin’s static/real-time code analysis and detection. One would have been motivated to do so to user the analysis request to specify code to be analyzed for code principle violations and an identifier of at least one test to be applied to the specific code as suggested by Guenther (i.e., paragraph [0134], “The code analysis request specifies code to be analyzed for code principle violations and an identifier of at least one test to be applied to the specified code…The operations are executed on the specified code”).

With respect to claims 2 and 12, Lin discloses:
wherein the real-time annotation values comprise a check real-time safe value (i.e., “Responsive Patterns” – see Fig.4:406 and Fig.11, step 1102 “Receive Responsive Pattern”), and wherein identifying the one or more real-time violations comprises identifying an instance of a function (i.e., Fig.4, items 404/408, “All function invocations”, “Responsive Invocations”) having a check real-time safe annotation value calling a function that does not have a check real-time safe annotation value (i.e., Fig.4, items 405-412, “responsive Patterns”/”Responsive Invocations”, “Blocking Patterns”/”Hang Invocations”; Also see Fig.11, steps 1114-1118, “Does identified responsive function invocation OR child match blocking pattern?). 
 
With respect to claims 3 and 13, Lin discloses:
 	wherein the real-time annotation values comprise a check real-time safe value (i.e., “Responsive Patterns” – see Fig.4, item 406 “Responsive Pattern”) and a non-real-time only value (i.e., “Blocking Patterns” – See Fig.4:410 and Fig.11, step 1104 – “Receive Blocking Patterns”), and wherein identifying the one or more real-time violations comprises identifying an instance of a function having a check real-time safe annotation value directly or transitively calling a function having a non-real-time only annotation value (i.e., Fig.4:405-412 and 414/114 “Post processing”/“Hang reports”). 
 
With respect to claims 4 and 14, Lin discloses:
 	obtaining one or more non-source-code annotations for one or more functions called directly or transitively by one or more of the target source code elements, and wherein identifying the one or more real-time violations comprises identifying a real-time violation from a non-source-code annotation value (i.e., Fig.4:405-114. Notes, identifying a real-time violation (“Hang Invocations”-412) and generating “Hang Reports” - 114). 
 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Guenther, in view of Adi (Adi et al., US2008/0235658A1).
With respect to claims 8 and 18, Lin modified by Guenther does not explicitly disclose, however,
Adi discloses:
 	wherein identifying one or more real-time violations comprises identifying a path in the call graph having an aggregate worst-case run time value (i.e., “…SUM worst case execution times for run-time rules” – see Fig.2, step 54 – “Evaluate and SUM Worst Case Execution Times For Run-Time Rules”) that exceeds a threshold (i.e., Fig.2, step 56 – “Execution Time Acceptable? -No -> step 60 – “Revise Declarative Rules”). 
 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Guenther, in view of Das (Manuvir Das, US2006/0294502A1).
With respect to claims 9 and 19, Lin modified by Guenther does not explicitly disclose, however,
Das discloses: 
wherein the real-time annotation values occurring in the source code are text sequences (i.e., “annotation” – see Fig.4, step 415 – Annotator”, step 410 – Annotated source code) that are ignored by a compiler for the source code (i.e., paragraph [0041], “compiler 450 may compiler 450 may ignore annotations in the annotated source code during compilation”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Das into Lin and Guenther. One would have been motivated to do so to adopt alternative operations for debugging and compilation as suggested by Das (i.e., paragraph [0041], “The compiler 450 may take annotations as input and perform further error-checking analysis at compile time. Or, the compiler 450 may ignore annotations in the annotated source code during compilation. The compiler 460 and the debugging tool 430 may alternatively be included in a combined debugging/compiling application”).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Guenther, in view of Plotnik (Idan Plotnik, US20200379879A1).
With respect to claim 10, Lin modified by Guenther does not explicitly disclose, however,
 	 Poltnik discloses 
wherein the request to perform real-time code analysis on source code is a request to perform real-time code analysis on a plurality of files in a code base (i.e., “code repositories”- see paragraph [0018], “Code Intelligence Analyzers that scan historic code commits in code repositories of the application or infrastructure as well as real-time code commit”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Poltnik into Lin and Guenther to further perform real-time code analysis on a plurality of files in a code base and/or code repositories. One would have been motivated to do so to provide a risk assessment of an application including the files in the code base as suggested by Poltnik (i.e., paragraph [0018], “there is provided system for risk assessment of an application or infrastructure, includes: Code Intelligence Analyzers that scan historic code commits in code repositories of the application or infrastructure as well as real-time code commit”).

Allowable Subject Matter
Claims 5-7 and 15-17 contain allowable subject matter and would be allowable if rewritten in independent form including all of the limitations of the base claim and overcome the 112 rejection presented in this office action above.
The following is an examiner’s statement of reasons for the identified allowable subject matter:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Lin (Lin et al., US2009/0328002A1) discloses the claimed limitation/steps for performing real-time/static source code analysis to detect bug/error in realtime/runtime by generating a call graph based on source code, traversing the call graph to identify real-time violations/soft hang of the application and providing an output for the identified violations/hangs.  
Lin does not explicitly disclose the limitation about receiving a request to perform the analysis n source code, wherein the request identifies one or more target source code elements. 
Guenther (Guenther et al., US2020/0183818A1) discloses receiving a request to perform the analysis n source code, wherein the request identifies one or more target source code elements.
Lin modified by Guenther does not explicitly disclose the limitation about one or more of the target source code elements comprises obtaining the names of system functions called directly or transitively by a target source code element and associating the system functions with a non-real-time only annotation value, or one or more of the target source code elements comprises obtaining the names of library functions for performing real-time software control and associating the library functions with a check real-time safe annotation value. 
Therefore, in view of the specific limitation as recited in claims 5, 7, 15 and 17 about “one or more of the target source code elements comprises obtaining the names of system functions called directly or transitively by a target source code element and associating the system functions with a non-real-time only annotation value” in claims 5 and 15, and “one or more of the target source code elements comprises obtaining the names of library functions for performing real-time software control and associating the library functions with a check real-time safe annotation value” in claims 7 and 17, which do not appear to be suggested or taught by any combination of Lin and Guenther, or other reference in the record, and thus such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 6 and 16 contain the allowable subject matter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajendra K, Bera (US7,073,166B2) discloses a method to check software conformity to design during development by monitoring collection of functions by using CFG;
Gacek et al., (US11,301,357B1) discloses a method to check of source code using static analysis to detect source code violation of any best practices and security policies by creating and traversing CFG based on API functions;
Ramesh et al., (US2018/0107585A1) discloses a method for analysis user selected/marked code/annotated code by creating/traversing graph based on call/function in source code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z. W./
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192/2194